OPINION OF THE COURT
Order affirmed, with costs, for the reasons stated in so much of the opinion by Justice Joseph P. Sullivan at the Appellate Division (139 AD2d 280, 285) as addresses "the crucial issue in this case”, which is the sole issue before us on this appeal: "whether the Attorney-General may properly include the sponsor’s apartment in the base-denominator count in determining if the 51% tenants’ approval requirement of General Business Law § 352-eeee (2) (d) (i) has been met.” Certified question answered in the affirmative.
Concur: Chief Judge Wachtler and Judges Simons, Kaye, Alexander, Titone, Hancock, Jr., and Bellacosa.